EXHIBIT 23.1 Getaway2golfonline.com 4790 Caughlin Pkwy, Ste 387 Reno, NV 89519 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” and to the use of our report dated June 17, 2011, in the Registration Statement (FormS-1/A Amendment 2) and related Prospectus of Getaway2golfonline.com. /s/KCCW Accountancy Corp Diamond Bar, California September 14, 2011 KCCW Accountancy Corp.22632 Golden Springs Dr. #230, Diamond Bar, CA 91765 USA Tel: +1 • Fax: +1 • info@kccwcpa.com
